     Case 1:02-cv-00785-HSO-RHW Document 391 Filed 06/26/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI – SOUTHERN DIVISION

    NORTHROP GRUMMAN SHIP
    SYSTEMS, INC., f/k/a INGALLS
    SHIPBUILDING, INC.,

                   Plaintiff,

    SIDNEY A. BACKSTROM, et al.

                  Intervenor Plaintiffs
                                                      Civil Case No. 1:02-cv-00785-HSO-RHW
           v.

    THE MINISTRY OF DEFENSE OF THE
    BOLIVARIAN REPUBLIC OF
    VENEZUELA,

                   Defendant.



                           PLAINTIFF’S MOTION FOR
             RECOGNITION AND EXECUTION OF AN ARBITRATION AWARD

       Northrop Grumman Ship Systems, Inc., f/k/a Ingalls Shipbuilding, Inc., and now known

as Huntington Ingalls Incorporated (“Plaintiff” or “Huntington Ingalls”), by and through the

undersigned counsel, respectfully moves for an order recognizing and executing an international

arbitration award, rendered by an arbitral tribunal (the “Tribunal”) seated in Brazil on February

19, 2018, in Huntington Ingalls’ favor, in an ad hoc arbitration (“Arbitration”) pursuant to articles

4 and 5 of the Inter-American Convention on International Commercial Arbitration (the “Panama

Convention”) of 19751 and the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 9, 207, 302 and 304.

In support of this motion, Huntington Ingalls offers the accompanying memorandum of law in

support and the attached declaration of Alexander A. Yanos and the exhibits referred to therein.




1
 See Inter–American Convention on International Commercial Arbitration [opened for signature Jan. 30,
1975, O.A.S.T.S. No. 42, 1438 U.N.T.S. 245], (reprinted after 9 U.S.C. § 301).
Case 1:02-cv-00785-HSO-RHW Document 391 Filed 06/26/19 Page 2 of 2



 Dated: June 26, 2019

                                   Respectfully submitted,

                                   /s/ Richard P. Salloum
                                   RICHARD P. SALLOUM
                                   MS. Bar No. 6417
                                   rps@frslaw.com
                                   TRACI M. CASTILLE
                                   MS. Bar No. 8348
                                   tmc@frslaw.com
                                   FRANKE & SALLOUM, PLLC
                                   10071 Lorraine Road
                                   Gulfport, MS 39503
                                   Telephone: (228) 868-7070
                                   Facsimile: (228) 868-7090




                                   ____________________________________
                                   Alexander Yanos
                                   (pro hac vice to be applied for)
                                   Carlos Ramos-Mrosovsky
                                   (pro hac vice to be applied for)
                                   Rajat Rana
                                   (pro hac vice to be applied for)
                                   ALSTON & BIRD LLP
                                   90 Park Avenue
                                   New York, NY 10016
                                   Tel: 212-210-9400
                                   Fax: 212-210-9444
                                   alex.yanos@alston.com
                                   carlos.ramos-mrosovsky@alston.com
                                   rajat.rana@alston.com
